GILMER, J.,
delivered the opinion of the court:
The court is of opinion, that by the execution and recording of the deeds of trust in the record mentioned, the legal title to the property embraced by them vested in Jonathan Christian, the trustee; that his delay in accepting the trust and expression of doubts on the subject, (under the circumstances of this case,) created no bar to his subsequent acceptance; and that the execution of the power of attorney to H. A. Christian and the institution of the action of detinue for the negro in controversy were unequivocal acts of acceptance of the trust, and placed him in the same condition as if he had accepted it in the beginning; consequently, the court is of opinion, that the court below erred in giving each of the instructions asked for by the defendant in that court. Therefore, (the court deeming it unnecessary to express any opinion on any other point in the cause,) it is considered that the said judgment be reversed with costs. And it is ordered, that the verdict of the jury be set aside and the cause remanded for a new trial to be had therein, on which the said instructions, if again asked for, are not to be given.
Judgment reversed.